Opinion by
Walker, ’J.
It appeared from the record in this case that a total advance of 6 percent was made, 2)4 percent of which represented a Belgian tax applicable to such goods. It was the practice, apparently, of the customs broker to submit an invoice of Belgian merchandise to the examiner or the appraiser to find out if the values were correct, but no competent evidence was offered showing that this was done, or what reply was made, if any. Appeal was taken to re-*303appraisement, at which time the importer conceded that the 2J4 percent Belgian-tax should have been added on entry, but the firm was not able to get competent-evidence from abroad with which to support its claim as to the remainder of the-advance, and the court affirmed the appraised values. The petitioner’s position seemed to be that entry was made on the basis of the price actually paid, because-the importer knew of no reason for entering at any-other value. However, the-court was of the opinion that the record disclosed nothing but a total lack on the part of those connected with and responsible for the petitioner of any knowledge as to the true value of the merchandise, without any attempt being made to seek information as to such value, and that, in the discharge of the duty before enter--ing, inquiry should' have been made by the‘entrant at every possible source of information, wherever located, to warrant the finding of good faith. On the record presented the petition was denied. Gresham v. United States (27 C. C. P. A. 106, C. A. D. 70) cited.